Citation Nr: 1745223	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to March 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied, in part, the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran's claims file is currently under the jurisdiction of the Cleveland, Ohio, RO.

In November 2016, the Veteran appeared at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

FINDINGS OF FACT

1.  The evidence does not demonstrate a post-service bilateral hearing loss disability, as defined by VA regulations.

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus had its onset during service and has continued to be present.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In a December 2009 letter, the AOJ provided the Veteran with VCAA-compliant notice.  Moreover, with respect to the claims decided herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of her claims, and review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection

In order to obtain service connection (under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 113; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, the Court has held that, under 38 C.F.R. §3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases, including bilateral hearing loss and tinnitus, and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

A. Bilateral Hearing Loss
The Veteran contends that her bilateral hearing loss is due to the acoustic trauma that she incurred during service.  Specifically, she reported being an aviation mechanic's mate which exposed her to excessive noise from jet engines on the flight line.  She also reported noise exposure from firing small arms.  See November 2016 Board Hearing Transcript.

The Veteran underwent a VA audiology examination in January 2010.  Her pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
30
25
LEFT
15
15
20
20
20

Her Maryland CNC word recognition was 100 percent, bilaterally.  While the examiner opined that the Veteran had mild sensorineural hearing loss in the right ear, she indicated that the hearing loss did not meet the VA standard for disability.

The Veteran underwent her most recent VA audiology examination in March 2016.  Her pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
25
LEFT
5
10
10
15
15

Her Maryland CNC word recognition was 94 percent, bilaterally.

These findings do not meet the requirements of hearing loss as defined by VA.  Additionally, review of the Veteran's post-service treatment records audiology shows that at no time during the appellate period did the Veteran have bilateral hearing loss as defined by VA.  See June 2010 Audiological Assessment, see also January 2013 C& P Examination Note.  As such, the inquiry into the question of service connection for bilateral loss need go no further.

Regarding the Veteran's statements that she has a current bilateral hearing loss disability, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide her lay description of hearing loss symptoms, she is not competent to determine whether her claimed bilateral hearing loss meets the definition of a hearing loss disability as defined by VA regulations. As such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.

As a current bilateral hearing disability is not shown by competent evidence, the Board does not reach the additional question of the relationship of the claimed hearing loss to any loud noise exposure in service.

Therefore, the Board finds that a preponderance of the lay and medical evidence of record weighs against the claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B. Tinnitus 
The Veteran contends that her tinnitus is due to the acoustic trauma that she incurred during service.  Specifically, she reported that the excessive noise from the flight line and noise exposure from firing small arms caused her tinnitus.  See November 2016 Board Hearing Transcript.

With regard to the first element of service connection, current diagnosis, records indicate a diagnosis of tinnitus for VA rating purposes.  See March 2016 VA examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records are negative of a diagnosis or complaint of tinnitus.  Nevertheless, the Veteran is competent to report the events that occurred during service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran has consistently asserted that her tinnitus had its onset in service, and that it has continued since.  The Board finds that the description of her in-service noise exposure is consistent with the types and circumstances of the Veteran's military service.  38 U.S.C.A. § 1154(a) (due consideration must be given to the places, types, and circumstances of a veteran's service).  As such, the Board finds that the Veteran's assertions regarding her in-service noise exposure and the onset, nature, and progression of her tinnitus are considered competent and credible lay evidence of such.  Therefore, the second element of service connection has been established.

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).  The Veteran testified that she has experienced tinnitus since her active duty service.  See November 2016 Hearing Transcript. 

Here, the Board finds the Veteran's assertions regarding the onset of her tinnitus and a continuity of symptoms since service to be credible.  As noted above, the Veteran has confirmed her in-service noise exposure, and her descriptions of in-service noise exposure are consistent with the circumstances of her service.  She has also consistently asserted that she experienced tinnitus, in-service, particularly with regard to working in close proximity to jet engines on the flight line, and that it continues to this day, and there is no evidence in the record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that she has had continuous symptoms of tinnitus since her military service, and the Board finds no reason to question the veracity of such statements.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to the Veteran's in-service noise exposure, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  38 C.F.R. § 3.303(b).

Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


